Execution Version









AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT


made by


ATKORE INTERNATIONAL HOLDINGS INC.,


ATKORE INTERNATIONAL, INC.,


and certain of its Subsidiaries,


in favor of


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent and Administrative Agent


Dated as of August 28, 2020

















--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section 1. DEFINED TERMS
2
1.1 Definitions
2
1.2 Other Definitional Provisions
10
Section 2. GUARANTEE
11
2.1 Guarantee
11
2.2 Right of Contribution
12
2.3 No Subrogation
12
2.4 Amendments, etc. with respect to the Obligations
13
2.5 Guarantee Absolute and Unconditional
13
2.6 Reinstatement
15
2.7 Payments
15
Section 3. GRANT OF SECURITY INTEREST
15
3.1 Grant
15
3.2 Pledged Collateral
16
3.3 Certain Limited Exceptions
17
3.4 Intercreditor Relations
20
3.5 No New Liens
21
Section 4. REPRESENTATIONS AND WARRANTIES
21
4.1 Representations and Warranties of Each Guarantor
21
4.2 Representations and Warranties of Each Grantor
22
4.3 Representations and Warranties of Each Pledgor
25
Section 5. COVENANTS
26
5.1 Covenants of Each Guarantor
26
5.2 Covenants of Each Grantor
26
5.3 Covenants of Each Pledgor
31
Section 6. REMEDIAL PROVISIONS
33
6.1 Certain Matters Relating to Accounts
33
6.2 Communications with Obligors; Grantors Remain Liable
34
6.3 Pledged Stock
35
6.4 Proceeds to be Turned Over to the Collateral Agent
36
6.5 Application of Proceeds
36
6.6 Code and Other Remedies
36
6.7 Registration Rights
37
6.8 Waiver; Deficiency
38
6.9 License
39
Section 7. THE COLLATERAL AGENT
39
7.1 Collateral Agent’s Appointment as Attorney-in-Fact, etc.
39
7.2 Duty of Collateral Agent
41
7.3 Financing Statements
41

1





--------------------------------------------------------------------------------



7.4 Authority of Collateral Agent
42
7.5 Right of Inspection
42
Section 8. NON-LENDER SECURED PARTIES
42
8.1 Rights to Collateral
42
8.2 Appointment of Agent
43
8.3 Waiver of Claims
44
8.4 Bank Products Affiliates, Hedging Affiliates, Management Credit Affiliates
and Vendor Affiliates
44
Section 9. MISCELLANEOUS
45
9.1 Amendments in Writing
45
9.2 Notices
45
9.3 No Waiver by Course of Conduct; Cumulative Remedies
45
9.4 Enforcement Expenses; Indemnification
45
9.5 Successors and Assigns
46
9.6 Set-Off
46
9.7 Counterparts
47
9.8 Severability
47
9.9 Section Headings
47
9.10 Integration
47
9.11 GOVERNING LAW
47
9.12 Submission to Jurisdiction; Waivers
47
9.13 Acknowledgments
48
9.14 WAIVER OF JURY TRIAL
49
9.15 Additional Granting Parties
49
9.16 Releases
49
9.17 Judgment
52
9.18 Transfer Tax Acknowledgment
52







SCHEDULES

1  Notice Addresses of Granting Parties
2  Pledged Securities
3  Perfection Matters
4  Location of Jurisdiction of Organization
5  Intellectual Property
6  [Reserved]
7  Commercial Tort Claims


ANNEXES


1  Acknowledgement and Consent of Issuers who are not Granting Parties
2





--------------------------------------------------------------------------------



2  Assumption Agreement
3  Supplemental Agreement
4  Joinder and Release

3






--------------------------------------------------------------------------------



AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT
AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 28,
2020, made by ATKORE INTERNATIONAL HOLDINGS INC., a Delaware corporation (the
“Holdings”), ATKORE INTERNATIONAL INC., a Delaware corporation (the “Parent
Borrower”), and certain Subsidiaries of the Parent Borrower from time to time
party hereto, in favor of WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral
agent (in such capacity, the “Collateral Agent”) and administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (collectively, the “Lenders”; individually, a “Lender”) from time
to time parties to the Credit Agreement described below.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement, dated
as of the date hereof (as amended, supplemented, waived or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among the Parent
Borrower, the Subsidiary Borrowers (as defined in the Credit Agreement)
(together with the Parent Borrower, jointly and severally, collectively the
“Borrowers” and each individually a “Borrower”) from time to time party thereto,
the Collateral Agent, the Administrative Agent, and the other parties party
thereto, the Lenders have severally agreed to make extensions of credit to the
Borrowers upon the terms and subject to the conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes the other Granting Parties (as defined below);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;
WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;
WHEREAS, pursuant to that certain First Lien Guarantee and Collateral Agreement,
dated as of December 22, 2016 (as amended, supplemented, waived or otherwise
modified from time to time, the “Note Collateral Agreement”), among Holdings,
Parent Borrower, certain of their subsidiaries and the Note Agent (as defined
herein), the Parent Borrower and such subsidiaries have granted a first priority
Lien to the Note Agent for the benefit of the Noteholders





--------------------------------------------------------------------------------



(as defined herein) on the Note Priority Collateral (as defined herein) and a
second priority Lien for the benefit of the Noteholders (as defined herein) on
the ABL Priority Collateral (as defined herein) (subject in each case to
Permitted Liens); and
WHEREAS, the Collateral Agent and the Note Agent are party to an Intercreditor
Agreement, acknowledged by Holdings, the Parent Borrower and the Granting
Parties, dated as of December 22, 2010 (as amended, supplemented, waived or
otherwise modified from time to time (subject to Section 9.1 hereof), the
“Intercreditor Agreement”).
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties (as
defined below), as follows:
Section 1.DEFINED TERMS


a.Definitions
. (a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms that are defined in the Code (as in effect on the date
hereof) are used herein as so defined: Cash Proceeds, Chattel Paper, Commercial
Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper, Equipment,
Farm Products, Fixtures, General Intangibles, Letter-of-Credit Rights, Money,
Promissory Notes, Records, Securities, Securities Accounts, Security
Entitlements, Supporting Obligations and Tangible Chattel Paper.
2.The following terms shall have the following meanings:
“ABL Priority Collateral”: as defined in the Intercreditor Agreement.
“Accounts”: all accounts (as defined in the Code) of each Grantor, all Accounts
(as defined in the Credit Agreement) and all Accounts Receivable of such
Grantor.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered.
“Additional Agent”: as defined in the Intercreditor Agreement.
“Additional Collateral Documents”: as defined in the Intercreditor Agreement.
“Additional Obligations”: as defined in the Intercreditor Agreement.
“Adjusted Net Worth”: of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the





--------------------------------------------------------------------------------



respective payment hereunder exceeds its debts and other liabilities (including
contingent liabilities, but without giving effect to any of its obligations
under this Agreement or any other Loan Document, or pursuant to its guarantee
with respect to any Indebtedness then outstanding under the Indenture or any
Assumed Indebtedness) on such date.
“Administrative Agent”: as defined in the preamble hereto.
“Agreement”: this Amended and Restated Guarantee and Collateral Agreement, as
the same may be amended, supplemented, waived or otherwise modified from time to
time.
“Applicable Law”: as defined in Section 9.8 hereto.
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.
“Borrower Obligations”: with respect to any Borrower, the collective reference
to: (i) the Obligations (as defined in the Credit Agreement), and (ii) all other
obligations and liabilities of such Borrower in respect of the unpaid principal
of and interest on (including, without limitation, interest and fees accruing
after the maturity of the Loans and Reimbursement Obligations and interest and
fees accruing after (or would accrue but for) the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to such Borrower, whether or not a claim for post-filing or
post-petition interest or fees is allowed in such proceeding) the Loans, the
Reimbursement Obligations, and all other obligations and liabilities of such
Borrower to the Secured Parties, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, the Credit Agreement, the Loans,
the Letters of Credit, the other Loan Documents, any Interest Rate Protection
Agreement, Permitted Hedging Arrangement, Bank Products Agreement or Vendor
Financing Arrangement entered into with (x) Wells Fargo Bank, National
Association or any affiliate thereof (including, for the avoidance of doubt,
prior to the Closing Date) or (y) any other Person who was at the time of entry
into such agreement a Lender or an affiliate of any Lender (provided that such
Lender or affiliate is designated as a “Hedging Affiliate” with respect to such
Interest Rate Protection Agreement or Permitted Hedging Arrangement, a “Bank
Products Affiliate” with respect to such Bank Products Agreement or a “Vendor
Affiliate” with respect to such Vendor Financing Arrangement by the Parent
Borrower in accordance with Section 8.4 hereof) (provided, however, that the
definition of “Borrower Obligations” shall not create any guarantee by any
Guarantor of (or grant of





--------------------------------------------------------------------------------



security interest by any Granting Party to support, as applicable) any Excluded
Swap Obligations of a Borrower or any other Loan Party for purposes of
determining any obligations of any Guarantor or other Granting Party), any
Guarantee Obligation of Holdings or any of its Subsidiaries as to which any
Secured Party is a beneficiary, the provision of cash management services by any
Lender or an Affiliate thereof to the Parent Borrower or any Subsidiary thereof
(provided that such Lender or affiliate is designated as a “Bank Products
Affiliate” with respect to such Bank Products Agreement by the Parent Borrower
in accordance with Section 8.4 hereof), or any other document made, delivered or
given in connection therewith, in each case whether on account of principal,
interest, reimbursement obligations, amounts payable in connection with the
provision of such cash management services or a termination of any transaction
entered into pursuant to any such Interest Rate Protection Agreement or
Permitted Hedging Arrangement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or any other Secured Party that are
required to be paid by such Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).
“Borrowers”: has the meaning provided in the recitals hereto.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Section 3; provided that, for purposes of Subsection
6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.
“Collateral Account Bank”: a bank which at all times is a Lender or an affiliate
thereof as selected by the relevant Grantor and consented to in writing by the
Collateral Agent (such consent not to be unreasonably withheld or delayed).
“Collateral Agent”: as defined in the preamble hereto.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.
“Collateral Representative”: as defined in the Note Collateral Agreement.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $7,500,000.





--------------------------------------------------------------------------------



“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof, to which such Grantor is a
party or under which such Grantor or any property of such Grantor is subject, as
the same may from time to time be amended, supplemented, waived or otherwise
modified, including, without limitation, (i) all rights of such Grantor to
receive moneys due and to become due to it thereunder or in connection
therewith, (ii) all rights of such Grantor to damages arising thereunder and
(iii) all rights of such Grantor to perform and to exercise all remedies
thereunder.
“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, any material license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.
“Credit Agreement”: has the meaning provided in the recitals hereto.
“Excluded Assets”: as defined in Section 3.3.
“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or state thereof.
“Granting Parties”: Holdings (unless and until Holdings is released from all of
its obligations hereunder pursuant to Subsection 9.16(h)), the Borrowers, the
Guarantors, the Parent Borrower’s other Subsidiaries that are party hereto and
any other Subsidiary of the Parent Borrower that becomes a party hereto from
time to time after the date hereof.
“Grantor”: Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Subsection 9.16(h)), the Borrowers, the Parent
Borrower’s other Subsidiaries that are party hereto and any other Subsidiary of
the Borrowers that becomes a party hereto from time to time after the date
hereof.





--------------------------------------------------------------------------------



“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Borrower Obligations guaranteed by such Guarantor pursuant to Section
2, and (ii) all other obligations and liabilities of such Guarantor, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under or in connection with this
Agreement or any other Loan Document to which such Guarantor is a party, any
Interest Rate Protection Agreement, Permitted Hedging Arrangement, Bank Products
Agreement or Vendor Financing Arrangement entered into with (x) Wells Fargo
Bank, National Association or any affiliate thereof (including, for the
avoidance of doubt, prior to the Closing Date) or (y) any other Person who was
at the time of entry into such agreement a Lender or an affiliate of any Lender
(provided that such Lender or affiliate is designated as a “Hedging Affiliate”
with respect to such Interest Rate Protection Agreement or Permitted Hedging
Arrangement, a “Bank Products Affiliate” with respect to such Bank Products
Agreement or a “Vendor Affiliate” with respect to such Vendor Financing
Arrangement by the Parent Borrower in accordance with Section 8.4 hereof)
(provided, however, that the definition of “Guarantor Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Granting Party to support, as applicable) any Excluded Swap Obligations of a
Borrower or any other Loan Party for purposes of determining any obligations of
any Guarantor or other Granting Party), any Guarantee Obligation of Holdings or
any of its Subsidiaries as to which any Secured Party is a beneficiary, the
provision of cash management services by any Lender or an Affiliate thereof to
the Parent Borrower or any Subsidiary thereof (provided that such Lender or
affiliate is designated as a “Bank Products Affiliate” with respect to such Bank
Products Agreement by the Parent Borrower in accordance with Section 8.4
hereof), or any other document made, delivered or given in connection therewith
of such Guarantor, in each case whether on account of guarantee obligations,
reimbursement obligations, amounts payable in connection with the provision of
such cash management services or a termination of any transaction entered into
pursuant to any such Interest Rate Protection Agreement or Permitted Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees, expenses and disbursements of counsel to the
Administrative Agent or any other Secured Party that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document and interest and fees accruing after (or would accrue but for) the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Guarantor, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding).
“Guarantors”: the collective reference to each Granting Party, other than each
Borrower as to its Borrower Obligations.
“Holdings”: as defined in the recitals hereto.
“Indenture”: the Amended and Restated First Lien Credit Agreement, dated as of
December 22, 2016, among the Parent Borrower, the lenders party thereto from
time to time and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent, as amended by the First Amendment to Amended and Restated
First Lien Credit Agreement, dated as of February 2, 2018, and the Increase
Supplement, dated as of February 2, 2018, and as may be further amended,
supplemented, waived or otherwise modified from time to time.





--------------------------------------------------------------------------------



“Instruments”: has the meaning specified in Article 9 of the Code, but excluding
the Pledged Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $7,500,000 evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any of its Restricted Subsidiaries.
“Intercreditor Agreement”: as defined in the recitals hereto.
“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Code (other than any
Capital Stock of any Foreign Subsidiary (other than a Foreign Subsidiary that is
or becomes a Loan Party) in excess of 65% of any series of such stock in such
Foreign Subsidiary and other than any Capital Stock excluded from the definition
of “Pledged Stock”) and (ii) whether or not constituting “investment property”
as so defined, all Pledged Securities.
“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.2 of
the Credit Agreement).
“Lender”: as defined in the preamble hereto.
“Management Loans”: Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any Management Subscription Agreements or other
purchases by them or Capital Stock of any Parent Entity or Holdings, which
Indebtedness is entitled to the benefit of any Guarantee Obligation of the
Parent Borrower or any of its Restricted Subsidiaries.
“Non-Lender Secured Parties”: the collective reference to any person who, at the
time of entering into any Interest Rate Protection Agreement, Permitted Hedging
Arrangement, Banks Products Agreement, Management Loan or Vendor Financing
Arrangement secured hereby, was a Lender or an affiliate of any Lender and who
has been designated a “Hedging Affiliate” with respect to such Interest Rate
Protection Agreement or Permitted Hedging Arrangement, a “Bank Products
Affiliate” with respect to such Bank Products Agreement, a “Management Credit
Affiliate” with respect to such Management Loan, or a “Vendor Affiliate” with
respect to such Vendor Financing Arrangement, in each case in accordance with
Section 8.4, for so long as so designated by the Parent Borrower, and their
respective successors and assigns.





--------------------------------------------------------------------------------



“Note Agent”: as defined in the Intercreditor Agreement.
“Note Collateral Agreement”: as defined in the recitals hereto.
“Note Priority Collateral”: as defined in the Intercreditor Agreement.
“Noteholders”: as defined in the Intercreditor Agreement.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each other Guarantor, its Guarantor Obligations.
“Parent Borrower”: as defined in the preamble hereto.
“Patent Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including, without
limitation, the material license agreements listed on Schedule 5 hereto,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.
“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Subsection 7.9 of the
Credit Agreement, as well as any





--------------------------------------------------------------------------------



other shares, stock certificates, options or rights of any nature whatsoever in
respect of the Capital Stock of any Issuer that may be issued or granted to, or
held by, such Pledgor while this Agreement is in effect, in each case unless and
until such time as the respective pledge of such Capital Stock under this
Agreement is released in accordance with the terms hereof and of the Credit
Agreement (provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, directly or indirectly, (i) more than 65% of any
series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) any Capital Stock of any Excluded
Subsidiary (other than, but without limiting clause (i) above, a Subsidiary
defined in clause (d) of the definition thereof) and (v) without duplication,
any Excluded Assets).
“Pledgor”: Holdings (with respect to the Pledged Stock held by Holdings in the
Parent Borrower and all other Pledged Collateral of Holdings (unless and until
Holdings is released from all of its obligations hereunder pursuant to
Subsection 9.16(h))), the Borrowers (with respect to Pledged Stock of the
entities listed on Schedule 2 hereto held by the applicable Borrower and all
other Pledged Collateral of such applicable Borrower) and each other Granting
Party (with respect to Pledged Securities held by such Granting Party and all
other Pledged Collateral of such Granting Party).
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Code and, in any event, Proceeds of Pledged Securities shall include,
without limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.
“Restrictive Agreements”: as defined in Subsection 3.3(a).
“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including,
without limitation, the Issuing Lenders and the Swingline Lender), (iii) the
Non-Lender Secured Parties and (v) their respective successors and assigns and
their permitted transferees and endorsees.
“Security Collateral”: with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.
“Specified Asset”: as defined in Subsection 4.2.2 hereof.
“Trade Secret Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Parent Borrower or such
Grantor, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.





--------------------------------------------------------------------------------



“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5 hereto, subject, in each case, to the terms of
such license agreements, and the right to prepare for sale, sell and advertise
for sale, all Inventory now or hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed, it being understood and
agreed that the carve out in this parenthetical shall be applicable only if and
for so long as a grant of a security interest in such intent to use application
would invalidate or otherwise jeopardize Grantor’s rights therein), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5 hereto, and including, without limitation,
(i) the right to sue or otherwise recover for any and all past, present and
future infringements or dilutions thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof), and (iii) all other rights corresponding thereto and all other rights
of any kind whatsoever of such Grantor accruing thereunder or pertaining thereto
in the United States, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each such trademark, service mark,
trade name, trade dress or other indicia of trade origin or business
identifiers.
“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.
b.Other Definitional Provisions





--------------------------------------------------------------------------------



. (a) The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
Schedule and Annex references are to this Agreement unless otherwise specified.
The words “include”, “includes”, and “including” shall be deemed to be followed
by the phrase “without limitation”.
2.The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.
2.Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Granting Party shall refer to such Granting Party’s Collateral, Pledged
Collateral or Security Collateral or the relevant part thereof.
3.All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral”, or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
Section 2.GUARANTEE


a.Guarantee
. (a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the applicable Secured Parties, the prompt and complete payment and performance
by each Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations; provided, however, that
nothing herein or in the definition of “Borrower Obligations” shall create any
guarantee by any Guarantor of (or grant of security interest by any Granting
Party to support, as applicable) any Excluded Swap Obligations of a Loan Party
for purposes of determining any obligations of such Guarantor (or Granting
Party) hereunder owed to the applicable Secured Parties.
2.Anything herein or in any other Loan Document to the contrary notwithstanding,
the maximum liability of each Guarantor hereunder and under the other Loan
Documents shall in no event exceed the amount that can be guaranteed by such
Guarantor under applicable law, including applicable federal and state laws
relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following Subsection 2.2 be
included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.
2.Each Guarantor agrees that the Borrower Obligations guaranteed by it hereunder
may at any time and from time to time exceed the amount of the liability of such





--------------------------------------------------------------------------------



Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.
3.The guarantee contained in this Section 2 shall remain in full force and
effect until the earlier to occur of (i) the first date on which all the Loans,
any Reimbursement Obligations, and all other Borrower Obligations then due and
owing, and the obligations of each Guarantor under the guarantee contained in
this Section 2 then due and owing shall have been satisfied by payment in full
in cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized in a manner satisfactory to the applicable
Issuing Lenders) and the Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement any of the Borrowers
may be free from any Borrower Obligations, (ii) as to any Guarantor, the sale or
other disposition of all of the Capital Stock of such Guarantor (other than to
Holdings, the Parent Borrower or any Restricted Subsidiary), or, in the case of
any Guarantor that is a Subsidiary of the Parent Borrower, any other transaction
or occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case, that is permitted under the
Credit Agreement, (iii) as to any Guarantor that is a Subsidiary of the Parent
Borrower, such Guarantor becoming an Excluded Subsidiary and (iv) as to
Holdings, Holdings is released from its obligations hereunder pursuant to
Subsection 9.16(h).
4.The liability of each Guarantor hereunder is primary and independent of any
security for or other guaranty of the Guarantor Obligations, whether executed by
any other Guarantor or by any other Person. No payment made by any Borrower, any
of the Guarantors, any other guarantor or any other Person or received or
collected by the Administrative Agent or any other Secured Party from any of the
Borrowers, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
any of the Borrower Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Borrower Obligations or any payment received or collected from
such Guarantor in respect of any of the Borrower Obligations), remain liable for
the Borrower Obligations of each Borrower guaranteed by it hereunder up to the
maximum liability of such Guarantor hereunder until the earlier to occur of (i)
the first date on which all the Loans, any Reimbursement Obligations and all
other Borrower Obligations then due and owing are paid in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized in a manner satisfactory to the applicable Issuing
Lenders) and the Commitments are terminated, (ii) the sale or other disposition
of all of the Capital Stock of such Guarantor (other than to Holdings, the
Parent Borrower or any Restricted Subsidiary), or, if such Guarantor is a
Subsidiary of the Parent Borrower, any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary of the
Parent Borrower, in each case that is permitted under the Credit Agreement,
(iii) as to any Guarantor, such Guarantor becoming an Excluded Subsidiary and
(iv) as to Holdings, Holdings is released from its obligations hereunder
pursuant to Subsection 9.16(h).





--------------------------------------------------------------------------------



b.Right of Contribution
. Each Guarantor hereby agrees that to the extent that a Guarantor shall have
paid more than its proportionate share (based, to the maximum extent permitted
by law, on the respective Adjusted Net Worths of the Guarantors on the date the
respective payment is made) of any payment made hereunder, such Guarantor shall
be entitled to seek and receive contribution from and against any other
Guarantor hereunder that has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Subsection 2.3. The provisions of this Subsection 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the other Secured Parties, and each Guarantor shall
remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.
c.No Subrogation
. Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by the Administrative Agent or any other
Secured Party, no Guarantor shall be entitled to be subrogated to any of the
rights of the Administrative Agent or any other Secured Party against any
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any other Secured Party for the
payment of the Borrower Obligations, nor shall any Guarantor seek or be entitled
to seek any contribution or reimbursement from any Borrower or any other
Guarantor in respect of payments made by such Guarantor hereunder, until all
amounts owing to the Administrative Agent and the other Secured Parties by the
Borrowers on account of the Borrower Obligations are paid in full in cash, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Borrower Obligations shall not have been paid in full
in cash or any Letter of Credit shall remain outstanding (and shall not have
been cash collateralized in a manner satisfactory to the applicable Issuing
Lenders) or any of the Commitments shall remain in effect, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.
d.Amendments, etc. with respect to the Obligations
. To the maximum extent permitted by law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of





--------------------------------------------------------------------------------



any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, waived, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Collateral Agent, the Administrative Agent or any other Secured Party, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, waived, modified,
supplemented or terminated, in whole or in part, as the Collateral Agent or the
Administrative Agent (or the Required Lenders or the applicable Lenders(s), as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent,
the Administrative Agent or any other Secured Party for the payment of any of
the Borrower Obligations may be sold, exchanged, waived, surrendered or
released. None of the Collateral Agent, the Administrative Agent and each other
Secured Party shall have any obligation to protect, secure, perfect or insure
any Lien at any time held by it as security for any of the Borrower Obligations
or for the guarantee contained in this Section 2 or any property subject
thereto, except to the extent required by applicable law.
e.Guarantee Absolute and Unconditional
. Each Guarantor waives, to the maximum extent permitted by applicable law, any
and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by the Collateral Agent,
the Administrative Agent or any other Secured Party upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
each of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Borrower or any of the other
Guarantors with respect to any of the Borrower Obligations. Each Guarantor
understands and agrees, to the extent permitted by law, that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection. The obligations of
each of the Guarantors hereunder are independent of the obligations of any other
Guarantor or Grantor or any other Person and a separate action or actions may be
brought and prosecuted against one or more of the Guarantors whether or not
action is brought against any other Guarantor or Grantor or any other Person and
whether or not any other Guarantor or Grantor or any other Person be joined in
any such action or actions. Each Guarantor hereby waives, to the maximum extent
permitted by applicable law, any and all defenses (other than any claim against
a Secured Party alleging breach of a contractual provision of any of the Loan
Documents) that it may have arising out of or in connection with any and all of
the following: (a) the validity or enforceability of the Credit Agreement or any
other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Collateral Agent, the Administrative Agent
or any other Secured





--------------------------------------------------------------------------------



Party, (b) any defense, set-off or counterclaim (other than a defense of payment
or performance) that may at any time be available to or be asserted by any of
the Borrowers against the Collateral Agent, the Administrative Agent or any
other Secured Party, (c) any change in the time, place, manner or place of
payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, taking, release or non-perfection of Security Collateral, (e) any
change in the structure or existence of any of the Borrowers, (f) any
application of Security Collateral to any of the Obligations, (g) any law,
regulation or order of any jurisdiction, or any other event, affecting any term
of any Obligation or the rights of the Collateral Agent, the Administrative
Agent or any other Secured Party with respect thereto, including, without
limitation: (i) the application of any such law, regulation, decree or order,
including any prior approval, which would prevent the exchange of any currency
(other than Dollars) for Dollars or the remittance of funds outside of such
jurisdiction or the unavailability of Dollars in any legal exchange market in
such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any of the
Borrowers, any other Guarantor or any other Person or against any collateral
security or guarantee for the Borrower Obligations guaranteed by such Guarantor
hereunder or any right of offset with respect thereto, and any failure by the
Collateral Agent, the Administrative Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any of the Borrowers, any other Guarantor or
any other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent, the Administrative Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
f.Reinstatement





--------------------------------------------------------------------------------



. The guarantee of any Guarantor contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations guaranteed by such
Guarantor hereunder is rescinded or must otherwise be restored or returned by
the Collateral Agent, the Administrative Agent or any other Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.
g.Payments
. Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim, in Dollars (or in the case
of any amount required to be paid in any other currency pursuant to the
requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Administrative Agent’s
office specified in Subsection 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Subsection 11.2 of the Credit
Agreement.
Section 3.GRANT OF SECURITY INTEREST


a.Grant
. Each Grantor hereby unconditionally grants, collaterally assigns, and pledges
to the Collateral Agent, for the benefit of the Secured Parties, a continuing
security interest in all of such Grantor’s right, title, and interest in and to
the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations (provided, however, that nothing
herein or in the definition of “Obligations” shall grant any security interest
to secure any obligations or liabilities of a Loan Party under or in connection
with any Excluded Swap Obligations for purposes of determining any obligations
of a Grantor hereunder) of such Grantor. The term “Collateral”, as to any
Grantor, means the following property (wherever located) now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest, except as
provided in Subsection 3.3:
2.all Accounts;
2.all Money and all cash;
3.all Cash Equivalents;
4.all Chattel Paper;
5.all Contracts;





--------------------------------------------------------------------------------



6.all Deposit Accounts (including, for the avoidance of doubt, DDAs and
Concentration Accounts);
7.all Documents;
8.all Equipment;
9.all General Intangibles;
10.all Instruments;
11.all Intellectual Property;
12.all Inventory;
13.all Investment Property;
14.all Letter-of-Credit Rights;
15.all Fixtures;
16.all Commercial Tort Claims constituting Commercial Tort Actions described in
Schedule 7 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Subsection 5.2.12);
17.all books and records pertaining to any of the foregoing;
18.the Collateral Proceeds Account; and
19.to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, and all Supporting Obligations, collateral security and
guarantees given by any Person with respect to any of the foregoing;
provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral (which, for the avoidance of doubt, is subject to the
security interest granted pursuant to Subsection 3.2), or any property or assets
specifically excluded from Pledged Collateral (including any Capital Stock of
any Foreign Subsidiary (other than a Foreign Subsidiary that is or becomes a
Loan Party) in excess of 65% of any series of such stock).
b.Pledged Collateral
. Each Granting Party that is a Pledgor, hereby grants to the Collateral Agent,
for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Subsection 3.3.





--------------------------------------------------------------------------------



c.Certain Limited Exceptions
. No security interest is or will be granted pursuant to this Agreement or any
other Security Document in any right, title or interest of any Granting Party
under or in and “Collateral” and “Pledged Collateral” shall not include the
following (subject to the last sentence of this Section 3.3, collectively, the
“Excluded Assets”):
2.any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than Holdings, a
Subsidiary of Holdings or an Affiliate thereof, (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements); provided, that (A) the foregoing
exclusions of this clause (a) shall in no way be construed to apply to the
extent that (1) any described breach, default or termination is ineffective
under Section 9-406, 9-407, 9-408 or 9-409 of the Code or other applicable law
or (2) any consent or waiver has been obtained that would permit Collateral
Agent’s security interest or lien to attach notwithstanding the breach, default,
or termination of such Restrictive Agreement (it being understood and agreed
that Holdings and its Subsidiaries shall not be required to seek any such
consent or waiver) and (B) the foregoing exclusions of this clause (a) shall in
no way be construed to limit, impair or otherwise affect Collateral Agent’s or
any other Secured Party’s continuing security interests in and liens upon any
rights or interests of any Grantor in or to (1) monies due or to become due
under or in connection with any described Restrictive Agreement or (2) any
proceeds from the sale, license, lease or other dispositions of any such
Restrictive Agreement;
2.
(1)any Equipment that would otherwise be included in the Security Collateral
(and such Equipment shall not be deemed to constitute a part of the Security
Collateral) if such Equipment (A) is subject to a Lien described in Subsection
8.14(d) or (e) (with respect to a Lien described in Subsection 8.14(d)) of the
Credit Agreement or (B) clause (h) or (o) (with respect to a Lien described in
clause (h)) of the definition of “Permitted Liens” in the Indenture as in effect
on the date hereof (or any corresponding provision of the Credit Agreement, the
Indenture or any Additional Credit Facility; provided that such provision (other
than any as in effect on the date hereof) is not materially less favorable to
the Lenders than the corresponding provision in the Credit Agreement (but in
each case only for so long as such Liens are in place)); or
(2)any other property consisting solely of (i) cash, Cash Equivalents, Temporary
Cash Investments or Investment Grade Securities, together with proceeds,
dividends and distributions in respect thereof, (ii) any





--------------------------------------------------------------------------------



assets relating to such assets, proceeds, dividends or distributions or to
Hedging Obligations that are the subject of a Lien as described in this clause,
and/or (iii) any other assets consisting of, relating to or arising under or in
connection with (1) Hedging Obligations that are the subject of a Lien as
described in this clause or (2) any agreements, instruments or documents
governing or evidencing Hedging Obligations that are the subject of a Lien as
described in this clause or to any of the assets referred to in any of
subclauses (i) through (iii), that would otherwise be included in the Security
Collateral (and such other property shall not be deemed to constitute a part of
the Security Collateral) if such other property (A) is subject to any Lien in
described in Subsection 8.14(v) of the Credit Agreement or (B) is subject to any
Lien in respect of Hedging Obligations (as defined in the Indenture as in effect
on the date hereof) permitted by Section 8.6 of the Indenture as in effect on
the date hereof as a “Permitted Lien” pursuant to clause (h), or (with respect
to such a Lien described clause (h) of such term) clause (o) of the definition
of such term (or any corresponding provision of the Credit Agreement, the
Indenture or any Additional Credit Facility; provided that such provision (other
than any as in effect on the date hereof) is not materially less favorable to
the Lenders than the corresponding provision in the Credit Agreement (but in
each case only for so long as such Liens are in place));
3.any property that would otherwise be included in the Security Collateral (and
such property shall not be deemed to constitute a part of the Security
Collateral) if such property (x) has been sold or otherwise transferred in
connection with a Special Purpose Financing (as defined in the Indenture as in
effect on the date hereof), or (y) constitutes the proceeds or products of any
property that has been sold or otherwise transferred pursuant to such Special
Purpose Financing (other than any payments received by any Granting Party in
payment for the sale and transfer of such property in such Special Purpose
Financing), or (z) is subject to any Liens securing Indebtedness incurred in
compliance with Section 8.1(b)(ix) of the Indenture as in effect on the date
hereof or permitted by Section 8.6 of the Indenture as in effect on the date
hereof as “Permitted Liens” permitted pursuant to clause (r) of the definition
of such term (or any corresponding provision of the Credit Agreement, the
Indenture or any Additional Credit Facility; provided that such provision (other
than any as in effect on the date hereof) is not materially less favorable to
the Lenders than the corresponding provision in the Credit Agreement (but in
each case only for so long as such Liens are in place));
4.any property that would otherwise be included in the Security Collateral (and
such property shall not be deemed to constitute a part of the Security
Collateral) if such property has been sold or otherwise transferred in
connection with a sale and leaseback transaction permitted under (x) Subsection
8.5 of the Credit Agreement, or is subject to any Liens permitted under
Subsection 8.14 of the Credit Agreement and consists of property subject to any
such sale and leaseback transaction or general intangibles related thereto (or
any corresponding provision of the Credit Agreement, the Indenture or any
Additional Credit Facility; provided that such provision (other than any as in
effect on the date hereof) is not materially less favorable to the Lenders than
the corresponding provision in the Credit Agreement (but in each case only for
so long as such Liens are in place)) or (y) Section 8.4 of the





--------------------------------------------------------------------------------



Indenture as in effect on the date hereof, or is subject to any Liens permitted
under Section 8.6 of the Indenture as in effect on the date hereof and consists
of property subject to any such sale and leaseback transaction or general
intangibles related thereto (or any corresponding provision of the Credit
Agreement, the Indenture or any Additional Credit Facility; provided that such
provision (other than any as in effect on the date hereof) is not materially
less favorable to the Lenders than the corresponding provision in the Credit
Agreement in any material respect which relate to property subject to any such
sale and leaseback transaction or general intangibles related thereto (but in
each case only for so long as such Liens are in place)); provided that,
notwithstanding the foregoing, the security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Grantor as consideration for the sale or other disposition of such property as
and to the extent such consideration would otherwise constitute Collateral;
5.Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) which is described in the proviso
to the definition of Pledged Stock;
6.any Money, cash, checks, other negotiable instruments, funds and other
evidence of payment held in any Deposit Account of the Parent Borrower or any of
its Subsidiaries constituting a security deposit constituting a Permitted Lien
with respect to obligations not in violation of the Credit Agreement for the
benefit of the Parent Borrower or any of its Subsidiaries, which must be held
for or returned to the applicable counterparty under applicable law or pursuant
to Contractual Obligations;
7.Excluded Accounts;
8.any interest in leased real property;
9.any fee interest in owned real property;
10.any Vehicles and any assets subject to certificate of title;
11.Letter-of-Credit Rights and Commercial Tort Claims individually with a value
of less than $7,500,000;
12.assets to the extent the granting or perfecting of a security interest in
such assets would result in costs or other consequences to Holdings or any of
its Subsidiaries as reasonably determined in writing by the Parent Borrower and
the Collateral Agent is excessive in view of the benefits to be obtained by the
Secured Parties;
13.those assets over which the granting of security interests in such assets
would be prohibited by contract permitted under the Credit Agreement, applicable
law or regulation or the organizational or joint venture documents of any
non-wholly owned Subsidiary (including permitted liens, leases and licenses) (in
each case, after giving effect to the applicable anti-assignment provisions of
the Code and in each case, for the avoidance of doubt, Collateral shall include
proceeds and receivables of the assets described in this clause (m) to the
extent that





--------------------------------------------------------------------------------



their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions, other than proceeds and receivables thereof to the extent
that their assignment is expressly deemed effective under the Code
notwithstanding such prohibitions) (provided, that (A) the foregoing exclusions
of this clause (m) shall in no way be construed to apply to the extent that (1)
any described breach, default or termination is ineffective under Section 9-406,
9-407, 9-408 or 9-409 of the Code or other applicable law or (2) any consent or
waiver has been obtained that would permit Collateral Agent’s security interest
or lien to attach notwithstanding the breach, default, or termination of such
contract or document (it being understood and agreed that Holdings and its
Subsidiaries shall not be required to seek any such consent or waiver) and (B)
the foregoing exclusions of this clause (m) shall in no way be construed to
limit, impair or otherwise affect Collateral Agent’s or any other Secured
Party’s continuing security interests in and liens upon any rights or interests
of any Grantor in or to (1) monies due or to become due under or in connection
with any such contract or document or (2) any proceeds from the sale, license,
lease or other dispositions of any such contract or document), or to the extent
that such security interests would result in material adverse tax consequences
to Holdings, or any one or more of its Subsidiaries as reasonably determined in
writing by the Parent Borrower and notified in writing to the Collateral Agent
(it being understood that the Lenders shall not require the Parent Borrower or
any of its subsidiaries to enter into any security agreements or pledge
agreements governed by foreign law (other than the laws of Canada and any of its
provinces));
14.Foreign Intellectual Property;
15.any aircrafts, airframes, aircraft engines, helicopters, vessels or rolling
stock or any Equipment or other assets constituting a part thereof;
16.[reserved];
17.any Capital Stock and other securities of a Subsidiary to the extent that the
pledge of or grant of any other Lien on such Capital Stock or other securities
for the benefit of any holders of securities results in the Parent Borrower or
any of its Subsidiaries being required to file separate financial statements for
such Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement; and
18.Margin Stock.
        For purposes of this Subsection 3.3, the terms “Cash Equivalents”,
“Hedging Obligations” and “Investment Grade Securities” shall have the meanings
given to such terms in the Indenture as in effect on the date hereof.
        Notwithstanding the foregoing clauses (a) through (r), prior to the
Discharge of the Note Obligations (as defined in the Intercreditor Agreement),
“Excluded Assets” shall not include any property or asset that is Note Priority
Collateral at any time such property or asset (i) constitutes “Collateral” or
“Pledged Collateral” under the Note Collateral Agreement and (ii) for the
avoidance of doubt, is not an “Excluded Asset” under the Note Collateral
Agreement.





--------------------------------------------------------------------------------



d.Intercreditor Relations
. Notwithstanding anything herein to the contrary, it is the understanding of
the parties that the Liens granted pursuant to Subsection 3.1 and 3.2 herein
shall with respect to all Security Collateral other than Security Collateral
constituting ABL Priority Collateral, (x) prior to the Discharge of the Note
Obligations (as defined in the Intercreditor Agreement), be subject and
subordinate to the Liens granted to the Note Agent for the benefit of the
Noteholders to secure the Indebtedness under the applicable Indenture pursuant
to the Note Collateral Agreement and (y) prior to the applicable Discharge of
Additional Obligations (as defined in the Intercreditor Agreement), be subject
and subordinate to the Liens granted to any Additional Agent for the benefit of
the holders of the applicable Additional Obligations to secure such Additional
Obligations pursuant to the applicable Additional Collateral Documents. The
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Collateral Agent, the Note Agent and any Additional Agent may be
determined solely pursuant to the Intercreditor Agreement, and not by priority
as a matter of law or otherwise. Notwithstanding anything herein to the
contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the Intercreditor
Agreement. In the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control as among the Collateral Agent, the Note Agent and any
Additional Agent. In the event of any such conflict, each Grantor may act (or
omit to act) in accordance with such Intercreditor Agreement, and shall not be
in breach, violation or default of its obligations hereunder by reason of doing
so. Notwithstanding any other provision hereof, prior to the Discharge of the
Note Obligations (as defined in the Intercreditor Agreement) and the Discharge
of Additional Obligations (as defined in the Intercreditor Agreement), any
obligation hereunder to deliver to the Collateral Agent any Security Collateral
constituting Note Priority Collateral shall be satisfied by causing such Note
Priority Collateral to be delivered to the Note Agent, or the applicable
Collateral Representative or any Additional Agent, as applicable, to be held in
accordance with the Intercreditor Agreement.
e.No New Liens
. Notwithstanding anything herein to the contrary, to the extent that the
Collateral Agent receives a security interest in any Security Collateral as a
result of any discrepancies between Subsection 3.1 and Subsection 3.3 herein and
Subsection 3.1 and Subsection 3.3 of the Note Collateral Agreement, which assets
are not also subject to the Lien of the Note Agent under the Note Collateral
Agreement, each Granting Party hereby grants a security interest in such
Security Collateral to the Note Agent to secure the Note Obligations (as defined
in the Intercreditor Agreement) and the Collateral Agent shall be deemed to also
hold and have held a security interest on such assets for the benefit of the
Note Agent (which security interest shall be subject to the terms of the
Intercreditor Agreement) as security for the Note Obligations (as defined in the
Intercreditor Agreement) and shall promptly notify the Note Agent in writing of
the existence of such Lien in accordance with Section 2.5 of the Intercreditor
Agreement.





--------------------------------------------------------------------------------



Section 4.REPRESENTATIONS AND WARRANTIES


a.Representations and Warranties of Each Guarantor
. To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Parent
Borrower’s knowledge shall, for the purposes of this Subsection 4.1, be deemed
to be a reference to such Guarantor’s knowledge.
b.Representations and Warranties of Each Grantor
. To induce the Collateral Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Collateral Agent and each other Secured Party that, in each case after
giving effect to the Transactions:
a.Title; No Other Liens. Except for the security interests granted to the
Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement, such Grantor owns each item of such Grantor’s Collateral
free and clear of any and all Liens. Except as set forth on Schedule 3, (x) in
the case of the ABL Priority Collateral, no currently effective financing
statement or other similar public notice with respect to all or any part of such
Grantor’s ABL Priority Collateral is on file or of record in any public office
in the United States of America, any state, territory or dependency thereof or
the District of Columbia and (y) in the case of the Note Priority Collateral, to
the knowledge of such Grantor, no currently effective financing statement or
other similar public notice with respect to any Lien securing Indebtedness on
all or any part of such Grantor’s Note Priority Collateral is on file or of
record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except, in each
case, such as have been filed in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement or as are permitted by the
Credit Agreement or any other Loan Document or for which termination statements
will be delivered on the Closing Date.
b.Perfected First Priority Liens (a) This Agreement is effective to create, as
collateral security for the Obligations of such Grantor, valid and enforceable
Liens on such Grantor’s Security Collateral in favor of the Collateral Agent for
the benefit of the Secured Parties, except as to enforcement, as may be limited
by applicable domestic or foreign





--------------------------------------------------------------------------------



bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights’ generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.
2.Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents upon the earlier of such Filing or the delivery to and
continuing possession by the Collateral Agent, the Note Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the Intercreditor Agreement, of all Instruments, Chattel Paper and
Documents a security interest in which is perfected by possession, and the
obtaining and maintenance of “control” (as described in the Code) by the
Collateral Agent, the Note Agent, the applicable Collateral Representative or
any Additional Agent, as applicable (or their respective agents appointed for
purposes of perfection), in accordance with the Intercreditor Agreement of all
Deposit Accounts, Blocked Accounts, the Collateral Proceeds Account, Electronic
Chattel Paper and Letter-of-Credit Rights a security interest in which is
perfected by “control” and in the case of Commercial Tort Actions (other than
such Commercial Tort Actions listed on Schedule 7 on the date of this
Agreement), the taking of the actions required by Subsection 5.2.12 herein, the
Liens created pursuant to this Agreement will constitute valid Liens on and (to
the extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Permitted Liens (and subject to the
Intercreditor Agreement), and enforceable as such as against all other Persons
other than Ordinary Course Transferees, except to the extent that the recording
of an assignment or other transfer of title to the Collateral Agent, the Note
Agent, the applicable Collateral Representative or any Additional Agent (in
accordance with the applicable Intercreditor Agreement) or the recording of
other applicable documents in the United States Patent and Trademark Office or
United States Copyright Office may be necessary for perfection or
enforceability, and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing. As used in this Subsection 4.2.2(b), the following terms shall
have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.
“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.
“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in





--------------------------------------------------------------------------------



Section 9-320(a) and 9-321 of the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction, (ii) with respect to general intangibles
only, licensees in the ordinary course of business to the extent provided in
Section 9-321 of the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction.
“Specified Assets”: the following property and assets of such Grantor:
(1)Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance thereof in the
United States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Parent Borrower and its Subsidiaries taken as a
whole;
(2)Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that the Uniform Commercial Code as
in effect from time to time in the relevant jurisdiction is not applicable to
the creation or perfection of Liens thereon;
(3)Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;
(4)Goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;
(5)Fixtures, Vehicles, any other assets subject to certificates of title and
Money; and Cash Equivalents (except to the extent maintained in a Blocked
Account and other than Cash Equivalents constituting Investment Property to the
extent a security interest is perfected by the filing of a financing statement);
(6)Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not yet been transferred to or deposited in the Collateral Proceeds Account (if
any) or to a Blocked Account; and,
(7)Uncertificated securities (to the extent a security interest is not perfected
by the filing of a financing statement).





--------------------------------------------------------------------------------



c.Jurisdiction of Organization. On the date hereof, such Grantor’s jurisdiction
of organization is specified on Schedule 4.
d.Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.
e.Accounts Receivable. The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP.
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor. Such Grantor has not given any account
debtor any deduction in respect of the amount due under any such Account, except
in the ordinary course of business or as such Grantor may otherwise advise the
Administrative Agent in writing.
f.Patents, Copyrights and Trademarks. Schedule 5 lists all material Trademarks,
material Copyrights and material Patents, in each case, registered in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, and owned by such Grantor in its own name as of the date hereof, and
all material Trademark Licenses, all material Copyright Licenses and all
material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.
g.Representations and Warranties of Each Pledgor
. To induce the Collateral Agent, the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Pledgor hereby
represents and warrants to the Collateral Agent and each other Secured Party
that:
i.Except as provided in Subsection 3.3, the shares of Pledged Stock pledged by
such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary, all the issued and outstanding shares of all classes of the Capital
Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the case of
any Pledged Stock constituting Capital Stock of any Foreign Subsidiary (other
than a Foreign Subsidiary that is or becomes a Loan Party), such percentage (not
more than 65%) as is specified on Schedule 2 of all the issued and outstanding
shares of all classes of the Capital Stock of each such Foreign Subsidiary owned
by such Pledgor.
ii.[Reserved].





--------------------------------------------------------------------------------



iii.Such Pledgor is the record and beneficial owner of, and has good title to,
the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Permitted Liens.
iv.Upon the delivery to the Collateral Agent, the Note Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the Intercreditor Agreement, of the certificates evidencing the Pledged
Securities held by such Pledgor together with executed undated stock powers or
other instruments of transfer, the security interest created in such Pledged
Securities constituting certificated securities by this Agreement, assuming the
continuing possession of such Pledged Securities by the Collateral Agent, the
Note Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, will constitute a
valid, perfected first priority (subject, in terms of priority only, to the
priority of the Liens of the Note Agent, the applicable Collateral
Representative and any Additional Agent) security interest in such Pledged
Securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any Persons
purporting to purchase such Pledged Securities from such Pledgor to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and the Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights’ generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
v.Upon the earlier of (x) (to the extent a security interest in uncertificated
securities may be perfected by the filing of a financing statement) the filing
of the financing statements listed on Schedule 3 hereto and (y) the obtaining
and maintenance of “control” (as described in the Code) by the Collateral Agent,
the Note Agent, the applicable Collateral Representative or any Additional Agent
(or their respective agents appointed for purposes of perfection), as
applicable, in accordance with the Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Note
Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and the Intercreditor Agreement), and except as to enforcement, as may be
limited by applicable domestic or foreign bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights’ generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.





--------------------------------------------------------------------------------



Section 5.COVENANTS


a.Covenants of Each Guarantor
. Each Guarantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing, shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized in a manner satisfactory to the
applicable Issuing Lenders) and the Commitments shall have terminated, (ii) the
sale or other disposition of all of the Capital Stock of such Guarantor (other
than to Holdings, the Parent Borrower or any Restricted Subsidiary), or, if such
Guarantor is a Subsidiary of the Parent Borrower, any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the
Credit Agreement, (iii) such Guarantor becoming an Excluded Subsidiary, such
Guarantor shall take, or shall refrain from taking, as the case may be, each
action that is necessary to be taken or not taken, as the case may be, so that
no Default or Event of Default is caused by the failure to take such action or
to refrain from taking such action by such Guarantor or any of its Restricted
Subsidiaries or (iv) as to Holdings, Holdings is released from its obligations
hereunder pursuant to Subsection 9.16(h).
b.Covenants of Each Grantor
. Each Grantor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized in a manner satisfactory to the
applicable Issuing Lenders) and the Commitments shall have terminated, (ii) a
sale or other disposition of all of the Capital Stock of such Grantor (other
than to Holdings, the Parent Borrower or any Restricted Subsidiary), or, if such
Grantor is a Subsidiary of the Parent Borrower, any other transaction or
occurrence as a result of which such Grantor ceases to be a Restricted
Subsidiary of the Parent Borrower, in each case that is permitted under the
Credit Agreement, (iii) such Grantor becoming an Excluded Subsidiary or (iv) as
to Holdings, Holdings is released from its obligations hereunder pursuant to
Subsection 9.16(h).
(1)Delivery of Instruments and Chattel Paper. If any amount payable under or in
connection with any of such Grantor’s Collateral shall be or become evidenced by
any Instrument or Chattel Paper, such Grantor shall (except as provided in the
following sentence) be entitled to retain possession of all Collateral of such
Grantor evidenced by any Instrument or Chattel Paper, and shall hold all such
Collateral in trust for the Collateral Agent, for the benefit of the Secured
Parties. In the event that an Event of Default shall have occurred and be
continuing, upon the request of the Collateral Agent, the Note Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the Intercreditor Agreement, such Instrument or Chattel Paper
shall be promptly delivered to the Collateral Agent,





--------------------------------------------------------------------------------



the Note Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the Intercreditor Agreement, duly
indorsed in a manner reasonably satisfactory to the Collateral Agent, the Note
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, to be held as
Collateral pursuant to this Agreement. Such Grantor shall not permit any other
Person to possess any such Collateral at any time other than in connection with
any sale or other disposition of such Collateral in a transaction permitted by
the Credit Agreement or as contemplated by the Intercreditor Agreement.
(2)[Reserved].
(3)Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all material taxes, assessments and governmental charges or levies imposed
upon such Grantor’s Collateral or in respect of income or profits therefrom, as
well as all material claims of any kind (including, without limitation, material
claims for labor, materials and supplies) against or with respect to such
Grantor’s Collateral, except that no such tax, assessment, charge, levy or claim
need be paid or satisfied if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of such Grantor
and except to the extent that the failure to do so, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
(4)Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall use commercially reasonable efforts to maintain the security
interest created by this Agreement in such Grantor’s Collateral as a perfected
security interest as described in Subsection 4.2.2 and to defend the security
interest created by this Agreement in such Grantor’s Collateral against the
claims and demands of all Persons whomsoever (subject to the other provisions
hereof).
2.Such Grantor will furnish to the Collateral Agent from time to time statements
and schedules further identifying and describing such Grantor’s ABL Priority
Collateral and such other reports in connection with such Grantor’s ABL Priority
Collateral, in each case, as the Collateral Agent may reasonably request in
writing, all in reasonable detail.
2.At any time and from time to time, upon the written request of the Collateral
Agent, and at the sole expense of such Grantor, such Grantor will promptly and
duly execute and deliver such further instruments and documents and take such
further actions as the Collateral Agent may reasonably request for the purpose
of obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted by such Grantor, including, without limitation, the
filing of any financing or continuation statements under the Uniform Commercial
Code (or other similar laws) in effect in any United States jurisdiction with
respect to the security interests created hereby; provided that the Parent
Borrower or such Grantor will not be required to (x) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such jurisdiction, in order to create any security interests (or other
Liens) in assets located or titled outside of the United States of America or to
perfect any security interests (or other Liens) in any Collateral (other than
with respect to a





--------------------------------------------------------------------------------



Foreign Subsidiary which is a Subsidiary Guarantor as of the date hereof or
becomes a Subsidiary Guarantor pursuant to Subsection 7.9(b) of the Credit
Agreement), (y) deliver control agreements with respect to, or confer perfection
by “control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) as required by Subsection 4.16 of the Credit Agreement
and (B) in the case of Collateral that constitutes Capital Stock or Pledged
Notes in certificated form, delivering such Capital Stock or Pledged Notes to
the Collateral Agent (or another Person as required under the Intercreditor
Agreement) or (z) deliver landlord lien waivers, estoppels or collateral access
letters.
3.The Collateral Agent may grant extensions of time for the creation and
perfection of security interests in, or the obtaining a delivery of documents or
other deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
(5)Changes in Name, Jurisdiction of Organization, etc. Such Grantor will give
prompt written notice to the Collateral Agent, of any change in its name or
jurisdiction of organization (whether by merger of otherwise) (and in any event
within 30 days of such change); provided that, promptly thereafter such Grantor
shall deliver to the Collateral Agent copies (or other evidence of filing) of
all additional filed financing statements and other documents reasonably
necessary to maintain the validity, perfection and priority of the security
interests created hereunder and other documents reasonably requested by the
Collateral Agent to maintain the validity, perfection and priority of the
security interests as and to the extent provided for herein.
(6)Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, of:
2.any Lien (other than security interests created hereby or Permitted Liens) on
any of such Grantor’s ABL Priority Collateral which would materially adversely
affect the ability of the Collateral Agent to exercise any of its remedies
hereunder; and
2.the occurrence of any other event which would reasonably be expected to have a
material adverse effect on the security interests in the ABL Priority Collateral
created hereby.
(7)Pledged Stock. In the case of each Grantor that is an Issuer, such Issuer
agrees that (i) it will be bound by the terms of this Agreement relating to the
Pledged Stock issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Subsection 5.3.1
with respect to the Pledged Stock issued by it and (iii) the terms of
Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to
all actions that may be required of it pursuant to Subsection 6.3(c) or 6.7 with
respect to the Pledged Stock issued by it.





--------------------------------------------------------------------------------



(8)Accounts Receivable. (a) With respect to Accounts Receivable constituting ABL
Priority Collateral, other than in the ordinary course of business or as
permitted by the Loan Documents, such Grantor will not (i) grant any extension
of the time of payment of any of such Grantor’s Accounts Receivable, (ii)
compromise or settle any such Account Receivable for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any Account
Receivable unless such extensions, compromises, settlements, releases, credits
or discounts would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting ABL Priority Collateral taken as a
whole.
2.Such Grantor will deliver to the Collateral Agent a copy of each material
demand, notice or document received by it from any obligor under the Accounts
Receivable constituting ABL Priority Collateral that disputes the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Accounts Receivable.
(9)Maintenance of Records. (a) Such Grantor will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral; provided that with respect to the Note
Priority Collateral, the satisfactory maintenance of such records shall be
determined in good faith by such Grantor or the Parent Borrower.
2.In the case of ABL Priority Collateral, such Grantor shall mark the records
referred to in the preceding clause (a) to evidence this Agreement and the Liens
and the security interests created hereby.
(10)Acquisition of Intellectual Property. Concurrently with the delivery of the
annual Compliance Certificate pursuant to Subsection 7.2(b) of the Credit
Agreement, such Grantor will notify the Collateral Agent of any acquisition by
such Grantor of (i) any registration of any material United States Copyright,
Patent or Trademark or (ii) any exclusive rights under a material United States
Copyright License, Patent License or Trademark License constituting Collateral,
and shall take such actions as may be reasonably necessary (but only to the
extent such actions are within such Grantor’s control) to perfect the security
interest granted to the Collateral Agent and the other Secured Parties therein,
to the extent provided herein in respect of any United States Copyright, Patent
or Trademark constituting Collateral on the date hereof, by (x) the execution
and delivery of an amendment or supplement to this Agreement (or amendments to
any such agreement previously executed or delivered by such Grantor) and/or (y)
the making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, another applicable United States office).
(11)[Reserved].
(12)Commercial Tort Actions. All Commercial Tort Actions of each Grantor in
existence on the date of this Agreement in an amount of $7,500,000 or greater,
known to such Grantor on the date hereof, are described in Schedule 7 hereto. If
any Grantor shall at any





--------------------------------------------------------------------------------



time after the date of this Agreement acquire a Commercial Tort Action in an
amount of $7,500,000, such Grantor shall promptly notify the Collateral Agent
thereof in a writing signed by such Grantor and describing the details thereof
and shall grant to the Collateral Agent in such writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement.
(13)Deposit Accounts; Etc. Such Grantor shall take, or refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no breach of Subsection 4.16 of the Credit Agreement is
caused by the failure to take such action or to refrain from taking such action
by such Grantor or any of its Subsidiaries.
(14)Protection of Trademarks. Such Grantor shall, with respect to any Trademarks
that are material to the business of such Grantor, use commercially reasonable
efforts not to cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any of such
Trademarks at a level at least substantially consistent with the quality of such
products and services as of the date hereof, and shall use commercially
reasonable efforts to take all steps reasonably necessary to ensure that
licensees of such Trademarks use such consistent standards of quality, except as
would not reasonably be expected to have a Material Adverse Effect.
(15)Protection of Intellectual Property. Subject to and except as permitted by
the Indenture as in effect on the date hereof, such Grantor shall use
commercially reasonable efforts not to do any act or omit to do any act whereby
any of the Intellectual Property that is material to the business of Grantor may
lapse, expire, or become abandoned, or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.
(16)Assignment of Letter-of-Credit Rights. In the case of any Letter-of-Credit
Rights of any Grantor in any letter of credit exceeding $7,500,000 in value
acquired following the Closing Date, such Grantor shall use its commercially
reasonable efforts to promptly obtain the consent of the issuer thereof and any
nominated person thereon to the assignment of the proceeds of the related letter
of credit in accordance with Section 5-114(c) of the UCC.
c.Covenants of Each Pledgor
. Each Pledgor covenants and agrees with the Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earlier to occur of (i) the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized in a manner satisfactory to the applicable Issuing Lenders) and
the Commitments shall have terminated, (ii) the sale or other disposition of all
of the Capital Stock of such Pledgor (other than to Holdings, the Parent
Borrower or any Restricted Subsidiary), or, if such Pledgor is a Subsidiary of
the Parent Borrower, any other transaction or occurrence as a result of which
such Pledgor ceases to be a Restricted Subsidiary of the Parent Borrower, in
each case that is permitted under the Credit Agreement, (iii) such Pledgor
becoming an Excluded





--------------------------------------------------------------------------------



Subsidiary or (iv) as to Holdings, Holdings is released from its obligations
hereunder pursuant to Subsection 9.16(h).
a.Additional Shares. If such Pledgor shall, as a result of its ownership of its
Pledged Stock, become entitled to receive or shall receive any stock certificate
(including, without limitation, any stock certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), stock option or similar rights in respect of the Capital Stock
of any Issuer, whether in addition to, in substitution of, as a conversion of,
or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Collateral Agent
and the other Secured Parties, hold the same in trust for the Collateral Agent
and the other Secured Parties and deliver the same forthwith to the Collateral
Agent (who will hold the same on behalf of the Secured Parties), or the Note
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, in the exact form
received, duly indorsed by such Pledgor to the Collateral Agent, or the Note
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the Intercreditor Agreement, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor, to be held by the Collateral Agent, or the Note Agent,
any applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the Intercreditor Agreement, subject to the terms hereof, as
additional collateral security for the Obligations (subject to Subsection 3.3
and provided that in no event shall there be pledged, nor shall any Pledgor be
required to pledge, more than 65% of any series of the outstanding Capital Stock
of any Foreign Subsidiary (other than a Foreign Subsidiary that is or becomes a
Loan Party) pursuant to this Agreement). If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower in accordance with the
Credit Agreement) shall be paid over to the Collateral Agent, or the Note Agent,
any applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the Intercreditor Agreement to be held by the Collateral
Agent, or the Note Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement
subject to the terms hereof as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Stock or any property shall be distributed upon or with
respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent, or the Note Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, to be held by the Collateral Agent, or the Note Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the Intercreditor Agreement subject to the terms hereof as
additional collateral security for the Obligations, in each case except as
otherwise provided by the Intercreditor Agreement. If any sums of money or
property so paid or distributed in respect of the Pledged Stock shall be
received by such Pledgor, such Pledgor shall, until such money or property is
paid or delivered to the Collateral Agent, the Note Agent, the applicable
Collateral





--------------------------------------------------------------------------------



Representative or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.
b.[Reserved].
c.Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on such
later date upon which it becomes a party hereto pursuant to Subsection 9.15),
deliver to the Collateral Agent, or the Note Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
Intercreditor Agreement, all Pledged Notes then held by such Pledgor (excluding
any Pledged Note the principal amount of which does not exceed $7,500,000),
endorsed in blank or, at the request of the Collateral Agent, endorsed to the
Collateral Agent. Furthermore, within ten Business Days (or such longer period
as may be agreed by the Collateral Agent in its sole discretion) after any
Pledgor obtains a Pledged Note with a principal amount in excess of $7,500,000,
such Pledgor shall cause such Pledged Note to be delivered to the Collateral
Agent, the Note Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement,
endorsed in blank or, at the request of the Collateral Agent, or the Note Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the Intercreditor Agreement, endorsed to the Collateral
Agent, or the Note Agent, or the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the Intercreditor Agreement.
d.Maintenance of Security Interest
e.. Such Pledgor shall use commercially reasonable efforts to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of the Collateral Agent and at the sole
expense of such Pledgor, such Pledgor will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor provided further that the Parent Borrower or such
Pledgor will not be required to (x) take any action in any jurisdiction other
than the United States of America, or required by the laws of any such
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral (other than with
respect to a Foreign Subsidiary which is a Subsidiary Guarantor as of the date
hereof or becomes a Subsidiary Guarantor pursuant to Subsection 7.9(b) of the
Credit Agreement), (y) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by Subsection 4.16 of the Credit
Agreement and (B) in the case of Collateral that constitutes Capital Stock or
intercompany notes in certificated form, delivering such Capital Stock or
intercompany notes (in the case of intercompany notes, limited to any such note
with a principal amount in excess of $7,500,000) to the Collateral Agent (or
another Person





--------------------------------------------------------------------------------



as required under the Intercreditor Agreement) or (z) deliver landlord lien
waivers, estoppels or collateral access letters.
Section 6.REMEDIAL PROVISIONS


a.Certain Matters Relating to Accounts
. (a) At any time and from time to time after the occurrence and during the
continuance of an Event of Default, the Collateral Agent shall have the right to
make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Collateral Agent may reasonably require in connection
with such test verifications. At any time and from time to time after the
occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Collateral Agent to furnish to the Collateral
Agent reports showing reconciliations, aging and test verifications of, and
trial balances for, the Accounts Receivable constituting Collateral.
2.The Collateral Agent hereby authorizes each Grantor to collect such Grantor’s
Accounts Receivable constituting Collateral and the Collateral Agent may curtail
or terminate said authority at any time, without limiting the Collateral Agent’s
rights under Subsection 4.16 of the Credit Agreement, after the occurrence and
during the continuance of an Event of Default. If required by the Collateral
Agent at any time, without limiting the Collateral Agent’s rights under
Subsection 4.16 of the Credit Agreement, after the occurrence and during the
continuance of an Event of Default, any Proceeds constituting payments or other
cash proceeds of Accounts Receivables constituting Collateral, when collected by
such Grantor, (i) shall be forthwith (and, in any event, within two (2) Business
Days of receipt by such Grantor) deposited in, or otherwise transferred by such
Grantor to, the Collateral Proceeds Account, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Subsection 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Collateral Agent and the other Secured Parties, segregated from
other funds of such Grantor. All Proceeds constituting collections or other cash
proceeds of Accounts Receivable constituting Collateral while held by the
Collateral Account Bank (or by any Grantor in trust for the benefit of the
Collateral Agent and the other Secured Parties) shall continue to be collateral
security for all of the Obligations and shall not constitute payment thereof
until applied as hereinafter provided. At any time when an Event of Default has
occurred and is continuing, at the Collateral Agent’s election, each of the
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
Grantor to the payment of the Obligations of such Grantor then due and owing,
such application to be made as set forth in Subsection 6.5 hereof. So long as no
Event of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in Subsection 6.1(d)
hereof.





--------------------------------------------------------------------------------



2.At any time and from time to time after the occurrence and during the
continuance of an Event of Default, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.
3.So long as no Event of Default has occurred and is continuing, the Collateral
Agent shall instruct the Collateral Account Bank to promptly remit any funds on
deposit in each Grantor’s Collateral Proceeds Account to a Blocked Account of
such Grantor, maintained in compliance with the provisions of Subsection 4.16 of
the Credit Agreement. In the event that an Event of Default has occurred and is
continuing, the Collateral Agent and the Grantors agree that the Collateral
Agent, at its option, may require that each Collateral Proceeds Account of each
Grantor be established at the Collateral Agent. Subject to Subsection 4.16 of
the Credit Agreement, each Grantor shall have the right, at any time and from
time to time, to withdraw such of its own funds from its own Blocked Accounts,
and to maintain such balances in its Blocked Accounts, as it shall deem to be
necessary or desirable.
b.Communications with Obligors; Grantors Remain Liable
(a) The Collateral Agent in its own name or in the name of others, may at any
time and from time to time after the occurrence and during the continuance of an
Event of Default, communicate with obligors under the Accounts Receivable
constituting Collateral and parties to the Contracts (in each case, to the
extent constituting Collateral) to verify with them to the Collateral Agent’s
satisfaction the existence, amount and terms of any Accounts Receivable or
Contracts.
2.Upon the request of the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.
2.Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of such Grantor’s Accounts Receivable to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Collateral Agent, the Administrative Agent or any other
Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as





--------------------------------------------------------------------------------



to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.
c.Pledged Stock
(a) Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given notice to the relevant Pledgor of the
Collateral Agent’s intent to exercise its corresponding rights pursuant to
Subsection 6.3(b), each Pledgor shall be permitted to receive all cash dividends
and distributions paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, and to exercise all voting and corporate rights
with respect to the Pledged Stock.
2.If an Event of Default shall occur and be continuing and the Collateral Agent
shall give written notice of its intent to exercise such rights to the relevant
Pledgor or Pledgors (which notice may be delivered substantially concurrently
with any such exercise), (i) the Collateral Agent, or the Note Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of the Intercreditor Agreement, shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations of
the relevant Pledgor as provided in the Credit Agreement consistent with
Subsection 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent, the Note Agent, the applicable Collateral
Representative or any Additional Agent or the respective nominee thereof, and
the Collateral Agent, the Note Agent, the applicable Collateral Representative
or any Additional Agent, as applicable or acting through its respective nominee,
if applicable, in accordance with the terms of the Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise (including, for the avoidance of doubt, by written consent
in lieu of a meeting) and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Stock upon the merger, consolidation, reorganization, recapitalization or other
fundamental change in the corporate structure of any Issuer, or upon the
exercise by the relevant Pledgor or the Collateral Agent, or the Note Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of the Intercreditor Agreement, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Collateral Agent, the Note Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the terms of the Intercreditor Agreement, may reasonably
determine), all without liability to the maximum extent permitted by applicable
law (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent, or the
Note Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in





--------------------------------------------------------------------------------



accordance with the terms of the Intercreditor Agreement, shall have no duty, to
any Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing, provided that the
Collateral Agent, or the Note Agent, the applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with the terms of the
Intercreditor Agreement, shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in Subsection 6.6 other than in accordance
with Subsection 6.6.
2.Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to (i) comply with any
instruction received by it from the Collateral Agent in writing with respect to
Capital Stock in such Issuer that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Collateral Agent.
d.Proceeds to be Turned Over to the Collateral Agent
. In addition to the rights of the Collateral Agent specified in Subsection 6.1
with respect to payments of Accounts Receivable constituting Collateral, if an
Event of Default shall occur and be continuing, and the Collateral Agent shall
have instructed any Grantor to do so, all Proceeds of Collateral received by
such Grantor consisting of cash, checks and other Cash Equivalent items shall be
held by such Grantor in trust for the Collateral Agent and the other Secured
Parties hereto, or the Note Agent and the other Secured Parties (as defined in
the Note Collateral Agreement) or any Additional Agent and the other applicable
Additional Secured Parties (as defined in the Intercreditor Agreement), or the
applicable Collateral Representative, as applicable, in accordance with the
terms of the Intercreditor Agreement, segregated from other funds of such
Grantor, and shall, forthwith upon receipt by such Grantor, be turned over to
the Collateral Agent, or the Note Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of the Intercreditor Agreement (or their respective agents appointed for
purposes of perfection), in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, the Note Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of the Intercreditor Agreement, if required). All Proceeds of
Collateral received by the Collateral Agent hereunder shall be held by the
Collateral Agent in the relevant Collateral Proceeds Account maintained under
its sole dominion and control. All Proceeds of Collateral while held by the
Collateral Agent in such Collateral Proceeds Account (or by the relevant Grantor
in trust for the Collateral Agent and the other Secured Parties) shall continue
to be held as collateral security for all the Obligations of such Grantor and
shall not constitute payment thereof until applied as provided in Subsection
6.5.
e.Application of Proceeds
. It is agreed that if an Event of Default shall occur and be continuing, any
and all Proceeds of the relevant Granting Party’s Collateral (as defined in the
Credit Agreement) received by the





--------------------------------------------------------------------------------



Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to the Intercreditor Agreement,
shall be applied by the Collateral Agent against the Obligations of the relevant
Granting Party then due and owing in the order of priority set forth in the
Credit Agreement.
f.Code and Other Remedies
. If an Event of Default shall occur and be continuing, the Collateral Agent, on
behalf of the Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code and under any other applicable law and in equity. Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the
Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Granting Party or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances, forthwith collect, receive, appropriate and realize
upon the Security Collateral, or any part thereof, and/or may forthwith, subject
to any existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law, the Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Granting Party, which right or equity is hereby
waived and released. Each Granting Party further agrees, at the Collateral
Agent’s request (subject to the Intercreditor Agreement), to assemble the
Security Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere. The Collateral Agent shall apply the net proceeds
of any action taken by it pursuant to this Subsection 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Collateral
Agent and the other Secured Parties hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Granting Party then due and owing, in the
order of priority specified in Subsection 6.5 above, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation, Section
9-615(a)(3) of the Code, need the Collateral Agent account for the surplus, if
any, to such Granting Party. To the extent permitted by applicable law, (i) such
Granting Party waives all claims, damages and demands it may acquire against the
Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages





--------------------------------------------------------------------------------



and demands that may arise from the gross negligence or willful misconduct of
any of the Collateral Agent or such other Secured Party (as determined by a
court of competent jurisdiction in a final and non-appealable decision), and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
g.Registration Rights
(a) If the Collateral Agent shall determine to exercise its right to sell any or
all of the Pledged Stock pursuant to Subsection 6.6, and if in the reasonable
opinion of the Collateral Agent it is necessary or reasonably advisable to have
the Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Issuer thereof to (i) execute and deliver, and use its
reasonable best efforts to cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the Collateral
Agent, necessary or advisable to register such Pledged Stock, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
reasonable best efforts to cause the registration statement relating thereto to
become effective and to remain effective for a period of not more than one year
from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.
2.Such Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Collateral Agent shall not be under any obligation to delay a sale
of any of the Pledged Stock for the period of time necessary to permit the
Issuer thereof to register such securities for public sale under the Securities
Act, or under applicable state securities laws, even if such Issuer would agree
to do so.
2.Such Pledgor agrees to use its reasonable best efforts to do or cause to be
done all such other acts as may be necessary to make such sale or sales of all
or any





--------------------------------------------------------------------------------



portion of such Pledged Stock pursuant to this Subsection 6.7 valid and binding
and in compliance with any and all other applicable Requirements of Law. Such
Pledgor further agrees that a breach of any of the covenants contained in this
Subsection 6.7 will cause irreparable injury to the Collateral Agent and the
Lenders, that the Collateral Agent and the Lenders have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no Event of
Default has occurred or is continuing under the Credit Agreement.
h.Waiver; Deficiency
. Each Granting Party shall remain liable for any deficiency if the proceeds of
any sale or other disposition of the Security Collateral are insufficient to pay
in full, the Loans, Reimbursement Obligations constituting Obligations of such
Granting Party and, to the extent then due and owing, all other Obligations of
such Granting Party and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.
i.License
. Each Granting Party hereby grants to the Collateral Agent a royalty-free
license and right to use the Intellectual Property, including but not limited
to, any labels, Patents, Trademarks, trade names, URLs, domain names, industrial
designs, Copyrights, and advertising matter, whether owned by such Granting
Party or with respect to which such Granting Party has rights under license,
sublicense, or other agreements (including any Intellectual Property license),
but only to the extent (i) such license, sublicense or agreement does not
prohibit such license to or use by the Collateral Agent, and (ii) such Grantor
will not be in default under such license, sublicense, or other agreement as a
result of such license to or use by the Collateral Agent, solely for the
purposes of preparing for sale, advertising for sale and selling or otherwise
disposing of any Collateral after the occurrence of an Event of Default that is
continuing, and each Granting Party’s rights under all licenses and all
franchise agreements shall inure to the benefit of Collateral Agent.
Section 7.THE COLLATERAL AGENT


a.Collateral Agent’s Appointment as Attorney-in-Fact, etc.
(a) Each Granting Party hereby irrevocably constitutes and appoints the
Collateral Agent and any authorized officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Granting Party and in the
name of such Granting Party or in its own name, for the purpose of carrying out
the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments that may be reasonably necessary
or desirable to accomplish the





--------------------------------------------------------------------------------



purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to the Intercreditor Agreement. Without limiting the generality
of the foregoing, at any time when an Event of Default has occurred and is
continuing (in each case to the extent permitted by applicable law and subject
to the Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral
Agent the power and right, on behalf of such Pledgor, without notice or assent
by such Pledgor, to execute, in connection with any sale provided for in
Subsection 6.6(a) or 6.7, any indorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral, and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
1.in the name of such Grantor or its own name, or otherwise, take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Account Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;
2.in the case of any Copyright, Patent, or Trademark constituting Collateral of
such Grantor, execute and deliver any and all agreements, instruments, documents
and papers as the Collateral Agent may reasonably request to such Grantor to
evidence the Collateral Agent’s and the Lenders’ security interest in such
Copyright, Patent, or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, and such Grantor hereby
consents to the non-exclusive royalty free use by the Collateral Agent of any
Copyright, Patent or Trademark owned by such Grantor included in the Collateral
for the purposes of disposing of any ABL Priority Collateral;
3.pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and
4.(A) direct any party liable for any payment under any of the Collateral of
such Grantor to make payment of any and all moneys due or to become due
thereunder directly to the Collateral Agent or as the Collateral Agent shall
direct; (B) ask or demand for, collect, receive payment of





--------------------------------------------------------------------------------



and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Collateral of such Grantor;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate; (G)
subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
3.The reasonable expenses of the Collateral Agent incurred in connection with
actions undertaken as provided in this Subsection 7.1, together with interest
thereon at a rate per annum equal to the rate per annum at which interest would
then be payable on past due ABR Loans that are Revolving Credit Loans under the
Credit Agreement, from the date of payment by the Collateral Agent to the date
reimbursed by the relevant Granting Party, shall be payable by such Granting
Party to the Collateral Agent on demand.
4.Each Granting Party hereby ratifies all that said attorney shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Granting Party until this Agreement is terminated as to such
Granting Party, and the security interests in the Security Collateral of such
Granting Party created hereby are released.
b.Duty of Collateral Agent
. The Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Security Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar





--------------------------------------------------------------------------------



property for its own account. None of the Collateral Agent or any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Security
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Security Collateral upon the request of any Granting
Party or any other Person or, except as otherwise provided herein, to take any
other action whatsoever with regard to the Security Collateral or any part
thereof. The powers conferred on the Collateral Agent and the other Secured
Parties hereunder are solely to protect the Collateral Agent’s and the other
Secured Parties’ interests in the Security Collateral and shall not impose any
duty upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and to the maximum extent permitted by applicable law, neither they nor
any of their officers, directors, employees or agents shall be responsible to
any Granting Party for any act or failure to act hereunder, except as otherwise
provided herein or for their own gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).
c.Financing Statements
. Pursuant to any applicable law, each Granting Party authorizes the Collateral
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to such Granting Party’s Security
Collateral without the signature of such Granting Party in such form and in such
filing offices as the Collateral Agent reasonably determines appropriate to
perfect the security interests of the Collateral Agent under this Agreement.
Each Granting Party authorizes the Collateral Agent to use any collateral
description reasonably determined by the Collateral Agent, including, without
limitation, the collateral description “all personal property” or “all assets”
or words of similar meaning in any such financing statements. The Collateral
Agent agrees to use its commercially reasonable efforts to notify the relevant
Granting Party of any financing or continuation statement filed by it, provided
that any failure to give such notice shall not affect the validity or
effectiveness of any such filing.
d.Authority of Collateral Agent
. Each Granting Party acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement or any amendment,
supplement or other modification of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Granting Parties, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.
e.Right of Inspection





--------------------------------------------------------------------------------



. Upon reasonable written advance notice to any Grantor and as often as may
reasonably be desired, or at any time and from time to time after the occurrence
and during the continuation of an Event of Default, the Collateral Agent shall
have access at reasonable times during normal business hours to all the books,
correspondence and records of such Grantor, and the Collateral Agent and its
representatives may examine the same, and to the extent reasonable take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent at such Grantor’s reasonable cost and expense, such clerical
and other assistance as may be reasonably requested with regard thereto. The
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement.
Section 8.NON-LENDER SECURED PARTIES


a.Rights to Collateral
(a) The Non-Lender Secured Parties shall not have any right whatsoever to do any
of the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement) or to direct the Collateral Agent to do the same,
including, without limitation, the right to (A) enforce any Liens or sell or
otherwise foreclose on any portion of the Collateral, (B) request any action,
institute any proceedings, exercise any voting rights, give any instructions,
make any election, notify account debtors or make collections with respect to
all or any portion of the Collateral or (C) release any Granting Party under
this Agreement or release any Collateral from the Liens of any Security Document
or consent to or otherwise approve any such release; (ii) demand, accept or
obtain any Lien on any Collateral (except for Liens arising under, and subject
to the terms of, this Agreement); (iii) vote in any Bankruptcy Case or similar
proceeding in respect of Holdings or any of its Subsidiaries (any such
proceeding, for purposes of this clause (a), a “Bankruptcy”) with respect to, or
take any other actions concerning the Collateral; (iv) receive any proceeds from
any sale, transfer or other disposition of any of the Collateral (except in
accordance with this Agreement); (v) oppose any sale, transfer or other
disposition of the Collateral; (vi) object to any debtor-in-possession financing
in any Bankruptcy which is provided by one or more Lenders among others
(including on a priming basis under Section 364(d) of the Bankruptcy Code);
(vii) object to the use of cash collateral in respect of the Collateral in any
Bankruptcy; or (viii) seek, or object to the Lenders seeking on an equal and
ratable basis, any adequate protection or relief from the automatic stay with
respect to the Collateral in any Bankruptcy.
2.Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Collateral Agent and the Lenders,
with the consent of the Collateral Agent, may enforce the provisions of the
Security Documents and exercise remedies thereunder and under any other Loan
Documents (or refrain from enforcing rights and





--------------------------------------------------------------------------------



exercising remedies), all in such order and in such manner as they may determine
in the exercise of their sole business judgment. Such exercise and enforcement
shall include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction. The Non-Lender Secured Parties
by their acceptance of the benefits of this Agreement and the other Security
Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral. Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of Holdings or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.
2.Notwithstanding any provision of this Subsection 8.1, the Non-Lender Secured
Parties shall be entitled subject to the Intercreditor Agreement to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleadings (A) in order to prevent any Person from
seeking to foreclose on the Collateral or supersede the Non-Lender Secured
Parties’ claim thereto or (B) in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Non-Lender Secured Parties. Each
Non-Lender Secured Party, by its acceptance of the benefits of this Agreement,
agrees to be bound by and to comply with each applicable Intercreditor Agreement
and authorizes the Collateral Agent to enter into the Interest Agreement on its
behalf.
3.Each Non-Lender Secured Party, by its acceptance of the benefit of this
Agreement, agrees that the Collateral Agent and the Lenders may deal with the
Collateral, including any exchange, taking or release of Collateral, may change
or increase the amount of the Borrower Obligations and/or the Guarantor
Obligations, and may release any Granting Party from its Obligations hereunder,
all without any liability or obligation (except as may be otherwise expressly
provided herein) to the Non-Lender Secured Parties.
b.Appointment of Agent
. Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Collateral Agent, as agent under the Credit Agreement
(and all officers, employees or agents designated by the Collateral Agent) as
such Person’s true and lawful agent and attorney-in-fact, and in such capacity,
the Collateral Agent shall have the right, with power of substitution for the
Non-Lender Secured Parties and in each such Person’s name or otherwise, to
effectuate any sale, transfer or other disposition of the Collateral. It is
understood and agreed that the appointment of the Collateral Agent as the agent
and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable. It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.





--------------------------------------------------------------------------------



c.Waiver of Claims
. To the maximum extent permitted by law, each Non-Lender Secured Party waives
any claim it might have against the Collateral Agent or the Lenders with respect
to, or arising out of, any action or failure to act or any error of judgment,
negligence, or mistake or oversight whatsoever on the part of the Collateral
Agent or the Lenders or their respective directors, officers, employees or
agents with respect to any exercise of rights or remedies under the Loan
Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Subsection 8.1(b) above), except for
any such action or failure to act that constitutes willful misconduct or gross
negligence of such Person (as determined by a court of competent jurisdiction in
a final and non-appealable decision). To the maximum extent permitted by
applicable law, none of the Collateral Agent or any Lender or any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Holdings, any Subsidiary of Holdings, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person (as determined by a court of
competent jurisdiction in a final and non-appealable decision).
d.Bank Products Affiliates, Hedging Affiliates, Management Credit Affiliates
and Vendor Affiliates
. The Parent Borrower may from time to time designate a Person as a “Hedging
Affiliate”, “Bank Products Affiliate”, “Management Credit Affiliate” or “Vendor
Affiliate” for purposes hereof by written notice to the Collateral Agent;
provided that, at the time of such designation, the obligations of the relevant
Grantor under the applicable Interest Rate Protection Agreement, Permitted
Hedging Agreement, Bank Products Agreement, Management Loans or Vendor Financing
Arrangement (as the case may be) have not been designated as Note Obligations
(as defined in the Intercreditor Agreement) or Additional Obligations. Following
any such designation by the Parent Borrower, the Parent Borrower shall not
rescind such designation without (x) the prior written consent of the applicable
“Hedging Affiliate”, “Bank Products Affiliate”, “Management Credit Affiliate” or
“Vendor Affiliate” or (y) with respect to any such Person described in clause
(x) which is not a Lender or an Affiliate of a Lender, evidence satisfactory to
the Collateral Agent that the obligations owing to any such Person have been
satisfied and discharged in full. As of the Closing Date, each of Wells Fargo
Bank, National Association and each of its affiliates constituting a Hedging
Party or Cash Management Party shall be “Hedging Affiliates” or “Bank Products
Affiliates”, as applicable.
Section 9.MISCELLANEOUS


a.Amendments in Writing





--------------------------------------------------------------------------------



. None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
each affected Granting Party and the Collateral Agent, provided that (a) any
provision of this Agreement imposing obligations on any Granting Party may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent and (b) notwithstanding anything to the contrary in Subsection
11.1 of the Credit Agreement, no such waiver and no such amendment or
modification shall amend, modify or waive the definition of “Secured Party” or
Subsection 6.5 if such waiver, amendment, or modification would adversely affect
a Secured Party without the written consent of each such affected Secured Party.
For the avoidance of doubt, it is understood and agreed that any amendment,
amendment and restatement, waiver, supplement or other modification of or to the
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference herein to the Intercreditor Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying this Agreement, or any
term or provision hereof, or any right or obligation of any Granting Party
hereunder or in respect hereof, shall not be given such effect except pursuant
to a written instrument executed by each affected Granting Party and the
Collateral Agent in accordance with this Subsection 9.1.
b.Notices
. All notices, requests and demands to or upon the Collateral Agent or any
Granting Party hereunder shall be effected in the manner provided for in
Subsection 11.2 of the Credit Agreement; provided that any such notice, request
or demand to or upon any Granting Party shall be addressed to such Granting
Party at its notice address set forth on Schedule 1, unless and until such
Granting Party shall change such address by notice to the Collateral Agent and
the Administrative Agent given in accordance with Subsection 11.2 of the Credit
Agreement.
c.No Waiver by Course of Conduct; Cumulative Remedies
. None of the Collateral Agent or any other Secured Party shall by any act
(except by a written instrument pursuant to Subsection 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion. The rights
and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.
d.Enforcement Expenses; Indemnification
(a) Each Granting Party jointly and severally agrees to pay or reimburse each
Secured Party and the Collateral Agent for all their respective reasonable costs
and expenses incurred in collecting against such Granting Party under the
guarantee contained in Section 2 or otherwise enforcing or





--------------------------------------------------------------------------------



preserving any rights under this Agreement against such Granting Party and the
other Loan Documents to which such Granting Party is a party, including, without
limitation, the reasonable fees and disbursements of counsel to the Secured
Parties, the Collateral Agent and the Administrative Agent.
2.Each Grantor jointly and severally agrees to pay, and to save the Collateral
Agent, the Administrative Agent and the other Secured Parties harmless from, (x)
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and (y)
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement (collectively, the “indemnified liabilities”),
in each case to the extent the Parent Borrower would be required to do so
pursuant to Subsection 11.5 of the Credit Agreement, and in any event excluding
any taxes or other indemnified liabilities arising from gross negligence, bad
faith or willful misconduct of the Collateral Agent or any other Secured Party
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
2.The agreements in this Subsection 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
e.Successors and Assigns
. This Agreement shall be binding upon and shall inure to the benefit of the
Granting Parties, the Collateral Agent and the Secured Parties and their
respective successors and assigns; provided that no Granting Party may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent, except as permitted
by the Credit Agreement.
f.Set-Off
. Each Granting Party hereby irrevocably authorizes each of the Administrative
Agent and the Collateral Agent and each other Secured Party at any time and from
time to time without notice to such Granting Party or any other Granting Party,
any such notice being expressly waived by each Granting Party, to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default so long as any amount remains unpaid after it becomes due
and payable by such Granting Party hereunder, to set-off and appropriate and
apply against any such amount any and all deposits (general or special, time or
demand, provisional or final) (other than the Collateral Proceeds Account), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Granting Party, or any part thereof in such amounts as the Collateral Agent, the
Administrative Agent or such other Secured Party may elect. The Collateral
Agent, the Administrative Agent





--------------------------------------------------------------------------------



and each other Secured Party shall notify such Granting Party promptly of any
such set-off and the application made by the Collateral Agent, the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Collateral Agent, the
Administrative Agent and each other Secured Party under this Subsection 9.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.
g.Counterparts
. This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
h.Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
i.Section Headings
. The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.
j.Integration
. This Agreement and the other Loan Documents represent the entire agreement of
the Granting Parties, the Collateral Agent and the other Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
k.GOVERNING LAW
. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY
CLAIM OR CONTROVERSY RELATING HERETO SHALL





--------------------------------------------------------------------------------



BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
l.Submission to Jurisdiction; Waivers
. Each party hereto hereby irrevocably and unconditionally:
3.submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party to the
exclusive general jurisdiction of the Supreme Court of the State of New York for
the County of New York (the “New York Supreme Court”), and the United States
District Court for the Southern District of New York (the “Federal District
Court,” and together with the New York Supreme Court, the “New York Courts”) and
appellate courts from either of them; provided that nothing in this Agreement
shall be deemed or operate to preclude (i) the Collateral Agent from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations (in which case any party
shall be entitled to assert any claim or defense, including any claim or defense
that this Subsection 9.12 would otherwise require to be asserted in a legal
action or proceeding in a New York Court), or to enforce a judgment or other
court order in favor of the Administrative Agent or the Collateral Agent, (ii)
any party from bringing any legal action or proceeding in any jurisdiction for
the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any assistance by such party or any
of its Subsidiaries or Affiliates), such party from asserting a claim or defense
(including any claim or defense that this Subsection 9.12(a) would otherwise
require to be asserted in a legal proceeding in a New York Court) in any such
action or proceeding;
4.consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
5.agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) or the Parent Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;





--------------------------------------------------------------------------------



6.agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or (subject to clause (a) above) shall
limit the right to sue in any other jurisdiction; and
7.waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any consequential or punitive damages.
m.Acknowledgments
. Each Granting Party hereby acknowledges that:
8.it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
9.none of the Collateral Agent, the Administrative Agent or any other Secured
Party has any fiduciary relationship with or duty to any Granting Party arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Granting Parties, on the one hand, and the
Collateral Agent, the Administrative Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
10.no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Parties and the Secured Parties.
n.WAIVER OF JURY TRIAL
. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
o.Additional Granting Parties
. Each new Subsidiary of the Parent Borrower that is required to become a party
to this Agreement pursuant to Subsection 7.9(b) of the Credit Agreement shall
become a Granting Party for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement substantially in the form
of Annex 2 hereto. Each existing Granting Party that is required to become a
Pledgor with respect to Capital Stock of any new Subsidiary of the Parent
Borrower pursuant to Subsection 7.9(b) of the Credit Agreement shall become a
Pledgor with respect thereto upon execution and delivery by such Granting Party
of a Supplemental Agreement substantially in the form of Annex 3 hereto.
p.Releases





--------------------------------------------------------------------------------



. (a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than any Obligations owing to a Non-Lender Secured Party)
then due and owing shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lenders), all Security
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Granting Party hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Security Collateral shall revert to the
Granting Parties. At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall execute, acknowledge
and deliver to such Granting Party any Security Collateral held by the
Collateral Agent hereunder, and execute, acknowledge and deliver to such
Granting Party such releases, instruments and other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such
termination.
2.Upon any sale or other disposition of Security Collateral permitted by the
Credit Agreement (other than any sale or disposition to another Grantor), the
Lien pursuant to this Agreement on such sold or disposed of Security Collateral
shall be automatically released. In connection with the sale or other
disposition of all of the Capital Stock of any Granting Party (other than to
Holdings, the Parent Borrower or any Restricted Subsidiary) or any other
transaction or occurrence as a result of which such Granting Party ceases to be
a Restricted Subsidiary of the Parent Borrower, or the sale or other disposition
of Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Parent Borrower of a written request for the release of such Granting
Party from its Guarantee or the release of the Security Collateral subject to
such sale, disposition or other transaction, identifying such Granting Party or
the relevant Security Collateral, together with a certification by the Parent
Borrower stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents, deliver to the Parent Borrower or the
relevant Granting Party, at the sole cost and expense of such Granting Party,
any Security Collateral of such relevant Granting Party held by the Collateral
Agent, or the Security Collateral subject to such sale or disposition (as
applicable), and, at the sole cost and expense of such Granting Party, execute,
acknowledge and deliver to the Parent Borrower or such Granting Party such
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, as the
Parent Borrower or such Granting Party shall reasonably request (x) to evidence
or effect the release of such Granting Party from its Guarantee (if any) and of
the Liens created hereby (if any) on such Granting Party’s Security Collateral
or (y) to evidence the release of the Security Collateral subject to such sale
or disposition.
2.Upon any Granting Party becoming an Excluded Subsidiary in accordance with the
provisions of the Credit Agreement, the Lien pursuant to this Agreement on all
Security Collateral of such Granting Party (if any) shall be automatically
released, and the Guarantee (if any) of such Granting Party, and all obligations
of such Granting Party hereunder, shall, terminate, all without delivery of any
instrument or performance of any act by any party,





--------------------------------------------------------------------------------



and the Collateral Agent shall, upon the request of the Parent Borrower or such
Granting Party, deliver to the Parent Borrower or such Granting Party any
Security Collateral of such Granting Party held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Parent Borrower or such Granting Party (at the
sole cost and expense of the Parent Borrower or such Granting Party) all
releases, instruments or other documents (including without limitation UCC
termination statements), and do or cause to be done all other acts, necessary or
reasonably desirable for the release of such Granting Party from its Guarantee
(if any) or the Liens created hereby (if any) on such Granting Party’s Security
Collateral, as applicable, as the Borrower or such Granting Party may reasonably
request.
3.Upon any Security Collateral being or becoming an Excluded Asset, the Lien
pursuant to this Agreement on such Security Collateral shall be automatically
released. At the request and sole expense of any Granting Party, the Collateral
Agent shall deliver such Security Collateral (if held by the Collateral Agent)
to such Granting Party and execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as such Granting Party shall reasonably request to evidence such release.
4.Notwithstanding any other provision of this Agreement or any other Loan
Document, Holdings shall have the right to transfer all of the Capital Stock of
the Parent Borrower held by it (including, for the avoidance of doubt, any such
transfer in connection with any change in the Parent Borrower’s legal structure
to a corporation, limited liability company or other entity) to any Parent
Entity (including Holdings) or any Subsidiary of any Parent Entity (a “Successor
Holding Company”) that (i) is a Person organized and existing under the laws of
the United States of America, any State thereof or the District of Columbia and
(ii) assumes all of the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party by executing and delivering to
the Administrative Agent and the Collateral Agent a joinder substantially in the
form of Annex 4 hereto, or one or more other documents or instruments, together
with a financing statement in appropriate form for filing under the Uniform
Commercial Code of the relevant jurisdiction, in form and substance reasonably
satisfactory to the Collateral Agent, upon which (x) such Successor Holding
Company will succeed to, and be substituted for, and may exercise every right
and power of Holdings under this Agreement and the other Loan Documents, and
shall thereafter be deemed to be “Holdings” for purposes of this Agreement and
the other Loan Documents, (y) Holdings, as predecessor to the Successor Holding
Company (“Predecessor Holding Company”), shall be irrevocably and
unconditionally released from its Guarantee and all other obligations hereunder
and under the other Loan Documents, and (z) the Lien pursuant to this Agreement
on all Security Collateral of Predecessor Holding Company, and any Lien pursuant
to any other Loan Document on any other property or assets of Predecessor
Holding Company, shall be automatically released (it being understood that such
transfer of Capital Stock of the Parent Borrower to and assumption of rights and
obligations of Holdings by such Successor Holding Company shall not constitute a
Change of Control under clause (ii) of the definition of “Change of Control” in
the Credit Agreement).  At the request and the sole expense of Predecessor
Holding Company or the Parent Borrower, the Collateral Agent shall deliver to
Predecessor Holding Company any Security





--------------------------------------------------------------------------------



Collateral and other property or assets of Predecessor Holding Company held by
the Collateral Agent that is not required to be pledged under this Agreement or
any other Loan Document by Successor Holding Company (including the Capital
Stock of the Parent Borrower) and execute, acknowledge and deliver to
Predecessor Holding Company (subject to Subsection 7.2, without recourse and
without representation or warranty) such releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, as Predecessor Holding Company or the Parent
Borrower shall reasonably request to evidence or effect the release of
Predecessor Holding Company from its Guarantee and other obligations hereunder
and under the other Loan Documents, and the release of the Liens created hereby
on Predecessor Holding Company’s Security Collateral (other than the Capital
Stock of the Parent Borrower) and by any other Loan Document on any other
property or assets of Predecessor Holding Company.
5.So long as no Event of Default has occurred and is continuing, the Collateral
Agent and the Administrative Agent shall at the direction of any applicable
Granting Party return to such Granting Party any proceeds or other property
received by it during any Event of Default pursuant to either Subsection 5.3.1
or 6.4 and not otherwise applied in accordance with Subsection 6.5.
6.The Collateral Agent shall have no liability whatsoever to any other Secured
Party as the result of any release of Security Collateral by it in accordance
with (or which the Collateral Agent in good faith believes to be in accordance
with) this Subsection 9.16.
7.Upon the listing of the Capital Stock of the Parent Borrower on a nationally
recognized stock exchange in the U.S. (whether through a Qualified IPO or
otherwise), the Lien pursuant to this Agreement on all of the shares of Capital
Stock of the Parent Borrower, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the capital stock of
the Parent Borrower, owned by Holdings shall be automatically released, and the
Guarantee of Holdings, and all obligations of Holdings hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and the Administrative Agent and the Collateral Agent shall, upon the
request of the Parent Borrower or Holdings, deliver to the Parent Borrower, or
Holdings (subject to Subsection 7.2, without recourse and without representation
or warranty) any Pledged Stock of Holdings held by the Collateral Agent
hereunder and the Collateral Agent and the Administrative Agent shall execute,
acknowledge and deliver to the Parent Borrower or Holdings (at the sole cost and
expense of the Parent Borrower or Holdings) all releases, instruments or other
documents (including UCC termination statements), and do or cause to be done all
other acts, necessary or reasonably desirable for the release of Holdings from
its Guarantee (if any) or the Liens created hereby (if any) on Holdings’ Pledged
Stock, as applicable, as the Parent Borrower or Holdings may reasonably request.
q.Judgment
. (a) If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance





--------------------------------------------------------------------------------



with normal banking procedures the Collateral Agent could purchase the first
currency with such other currency on the Business Day preceding the day on which
final judgment is given.
2.The obligations of any Granting Party in respect of this Agreement to the
Collateral Agent, for the benefit of each holder of Secured Obligations, shall,
notwithstanding any judgment in a currency (the “judgment currency”) other than
the currency in which the sum originally due to such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by the Collateral Agent of any sum adjudged to be so due in
the judgment currency, the Collateral Agent may in accordance with normal
banking procedures purchase the original currency with the judgment currency; if
the amount of the original currency so purchased is less than the sum originally
due to such holder in the original currency, such Granting Party agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Collateral Agent for the benefit of such holder, against such loss, and if the
amount of the original currency so purchased exceeds the sum originally due to
the Collateral Agent, the Collateral Agent agrees to remit to the Parent
Borrower, such excess. This covenant shall survive the termination of this
Agreement and payment of the Obligations and all other amounts payable
hereunder.
i.Transfer Tax Acknowledgment
. Each party hereto acknowledges that the shares delivered hereunder are being
transferred to and deposited with the Collateral Agent (or other Person in
accordance with the Intercreditor Agreement) as security for the Obligations and
that this Subsection 9.18 is intended to be the certificate of exemption from
the New York stock transfer taxes for the purposes of complying with Section
270.5(b) of the Tax Law of the State of New York.




[Remainder of page left blank intentionally; Signature page to follow.]






--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, all as of the date first written above.
PARENT BORROWER:
ATKORE INTERNATIONAL, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
GUARANTORS:
ATKORE INTERNATIONAL HOLDINGS INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President, General Counsel and Corporate Secretary
AFC CABLE SYSTEMS, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
ALLIED TUBE & CONDUIT CORPORATION
By:  /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
ATKORE PLASTIC PIPE CORPORATION


[Signature Page to A&R Guarantee and Collateral Agreement (US)]

--------------------------------------------------------------------------------



By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
ATKORE RMCP, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
ATKORE STEEL COMPONENTS, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
CALPIPE INDUSTRIES, LLC
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
GEORGIA PIPE COMPANY
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
TKN, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
UNISTRUT INTERNATIONAL CORPORATION


[Signature Page to A&R Guarantee and Collateral Agreement (US)]



--------------------------------------------------------------------------------



By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
US TRAY, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
WPFY, INC.
By: /s/ Daniel S Kelly 
Name: Daniel S. Kelly
Title: Vice President and Corporate Secretary
Acknowledged and Agreed to as of
the date hereof by:


[Signature Page to A&R Guarantee and Collateral Agreement (US)]



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Agent
By: /s/ Samantha Alexander   
Name: Samantha Alexander
Title: Managing Director








[Signature Page to A&R Guarantee and Collateral Agreement (US)]

